Citation Nr: 1545508	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1994 to December 1998.  He also served in the Army National Guard from February 2006 to July 2006, including two weeks Active Duty for Training (ACDUTRA) between July 8, 2006 and July 22, 2006.

This matter comes before the Board of Veterans Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of the proceeding is associated with the claims file.

In August 2014, the Board remanded the claim for further development, to include obtaining the Veteran's Social Security Administration (SSA) records, obtaining treatment records from Arkansas State Hospital and obtaining an addendum medical opinion.  The Board finds that the RO substantially complied with the remand directives and therefore, a new remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Service treatment records from the Veteran's active duty service with the Marine Corps do not show evidence of psychiatric symptomatology or treatment for psychiatric concerns.

2.  In March 2000, fifteen months after separation from active duty, the Veteran sought treatment for marijuana addiction and situational depression which he said he had been experiencing for 2 or 3 weeks; no evidence of delusions, hallucinations or psychosis was shown.
3.  In August 2003, more than 4 years following separation from active duty, the Veteran was court committed to a hospital for a period of 45 days; the Veteran's father and grandmother indicated a long history of paranoia; the Veteran was assessed a provisional diagnosis of schizophrenia in October 2003.

4.  There is no medical opinion of record demonstrating that the Veteran's psychiatric condition was incurred during his period of active duty service with the Marine Corps; the probative evidence of record indicates that lasting symptoms manifested in 2003, more than 4 years after separation from active duty.

5.  Although the Veteran was discharged from the Army National Guard on account of a psychiatric disorder during a period of ACDUTRA, the record does not support a finding that the Veteran's pre-existing psychiatric condition was permanently aggravated between July 8, 2006 and July 22, 2006.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a March 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records, personnel records,  SSA disability records, VA treatment records and private records properly identified by the Veteran appear in the electronic claims file.

In August 2014, the Board remanded the claim for a medical opinion based on the expansive medical evidence of record.  There is no question the Veteran currently has a diagnosis of paranoid schizophrenia and that he was discharged from the Army National Guard while still an in-patient during a period of ACDUTRA.  The Board sought an opinion as to the etiology of the Veteran's psychiatric disability.  The Board finds that the opinion provided, along with other evidence that includes, but is not limited to, statements and medical opinions provided by the Veteran,  provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Entitlement to Service Connection

The Veteran contends that he began to have psychological symptoms during his active duty service in the Marine Corps, although he did not initially seek treatment until 15 months after separation from service.  See August 2012 Hearing Transcript.  He also contends that his psychiatric disorder was "aggravated totally and permanently" during his period of ACDUTRA between July 8, 2006 and July 22, 2006 as evidenced by his medical discharge with provisional diagnoses of delusional disorder and paranoid schizophrenia.  See November 2011 Form 9.  

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for certain disabilities, including psychosis, if the condition is manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year after military discharge.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Psychosis includes schizophrenia.  38 C.F.R. § 3.384(f).  

In addition, service connection can be established if the evidence demonstrates that the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or he was disabled from an injury (but not disease) incurred or aggravated during a period of inactive duty for training (INACDUTRA). See 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

Notably, psychosis, which includes schizophrenia, is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Notably, this presumption only applies to active duty service and does not apply to periods of  ACDUTRA.

Similarly, the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  Although the claimant does not need to show that his ACDUTRA proximately caused the worsening of any pre-existing disability, the definition of aggravation does require that an ACDUTRA claimant establish a causal relationship between the worsening of the pre-existing condition and the period of ACDUTRA. Donnellan v. Shinseki, 24 Vet. App. 167, 173-74 (2010) (citing the definition of aggravation in 38 U.S.C.A. § 1153  and incorporated by 38 U.S.C.A. § 101(24)).  In this situation, the claimant has the burden to establish that the pre-existing disability worsened in service and that such worsening was beyond the natural progression of the disease. Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  

To the extent, the Veteran is alleging that his psychiatric disability is a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) ; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, service treatment records from December 1994 to December 1998 show no evidence of treatment for or symptoms of a psychiatric disorder.  At his August 2012 hearing before the Board, the Veteran indicated he began to feel different and like people were following him during his 4 years with the Marine Corp, although he did not seek treatment.  He indicated that after separation from active duty, while he was in Technical College, he talked to his psychology professor about his concerns and she recommended he seek treatment.  

Medical records demonstrate that in March 2000, the Veteran initially sought psychiatric treatment upon the recommendation of his psychology professor.  It was indicated the Veteran had no treatment history, no prior hospitalizations and that he had never seen a therapist   The Veteran stated that he was addicted to marijuana.  He indicated he used marijuana on a daily basis.  The treatment provider indicated the Veteran had some depressive symptoms but those appeared to be caused by difficulty adjusting to his current environment and possibly secondary to the marijuana.  The symptoms included some irritability with difficulty in sleep sometimes, decreased energy, decreased concentration and decreased psychomotor activity.  It was noted he had no psychotic symptoms and no other significant symptoms of a mood disorder.  The Veteran indicated that he had been depressed two or three weeks because of being kicked out of his mother's house and having to live with his grandparents which was very stressful.  The Veteran made no mention of his military service and no mention of any hallucinations or other psychotic symptoms.  He was diagnosed with marijuana dependence and depressive disorder, not otherwise specified, rule out adjustment disorder with disturbance of mood. 

Three years later, in August 2003, the Veteran was court committed to a hospital for a period of 45 days.  He stated upon interview that he was committed because his father was "blowing what [he] said out of proportion."  His father indicated the Veteran feared he was being chased by the mafia, but, the Veteran denied this.  The Veteran indicated his belief that his father was trying to make him "look crazy."  The August 2003 treatment note indicated that a social worker contacted his grandmother.  She stated that about 6 months after discharge from service in 1998, the Veteran began "acting really paranoid."  She stated he "thought that everyone from the mafia to the CIA [was] out to get him and that he [was] even scared to go outside sometimes."  

In October 2003, the Veteran was assessed with generalized anxiety disorder, alcohol abuse, cannabis abuse and history of psychotic disorder not otherwise specified.  It was indicated the Veteran did "not have insight into his mental condition" as indicated by his desire to leave without treatment after being court committed to the hospital.  He indicated that he attempted to escape because he was afraid and did not want to "get locked up."  The Veteran was given a provisional diagnosis of schizophrenia.  

The Veteran was hospitalized again between November 2005 and December 2005 for treatment for a delusional disorder.  A November 2005 treatment record indicated the Veteran was homeless and unemployed.  He came with this father and grandmother saying they were trying to humiliate him.  Upon separate interview, the Veteran's father indicated "erratic behavior for the past 6 years."

In February 2006, the Veteran entered the Army National Guard.  A Retirement Points History Statement indicates ACDUTRA from July 8, 2006 to July 22, 2006.  

On July 11, 2006, the Veteran was hospitalized for delusional disorder and history of polysubstance abuse after a week of absence without leave (AWOL).  See 314th Medical Group Chronological Record of Medical Care (indicating delusional (paranoid) disorder: Rule out Schizophrenia, Paranoid Type).  Military Police brought the Veteran to the Emergency Department on orders from his Battalion Commander.  The reasons given were that the Veteran went AWOL for a week and during that time, his father contacted command to warn them about "recent increases in odd behavior since he discontinued his medication."  See July 11, 2006 Memorandum for 871st Troop Command ARNG Battalion Commander regarding Mental Health Evaluation.  Information gathered at the Veteran's evaluation was based on findings at the VA in-patient psychiatric unit, statements from the Veteran's father and the Veteran's own statements upon interview.  Id.  The Veteran was noted to have demonstrated serious paranoia involving delusions of persecution, a pattern of disappearing from where he is supposed to be, threats and physical assaults against others and two psychiatric hospitalizations for psychosis.  At his evaluation, the Veteran indicated his belief he was being conspired against and his civil rights were being violated, but he could not communicate a rationale for such beliefs.  His perception and memory of events in his personal history conflicted with other information of record.  It was found that he was likely to demonstrate impairment in judgment, reliability and performance that could negatively impact his ability to act in his military capacity and that he was not suitable for continued military service.  

Medical records during that time indicate that on July 12, the Veteran was positive for delusion.  On July 21, based on his delusional thought content, it was felt the Veteran remained a danger to his family and was thought not to be taking his medications.  On July 23, he exhibited suspiciousness of his father and hospital staff and asked to be transferred to a VA facility in Texas to get away from Arkansas and his family.  On August 2, he was transferred to the Serious and Persistent Illness section (1H) for further treatment and he was monitored closely for medication compliance.  He remained "quite paranoid and isolative with limited interaction with staff or peers."  He indicated he was not sure why he was put in the hospital and that he did not have a mental illness.  The Veteran was discharged on August 8, 2006; his separation from the National Guard took effect on July 22, 2006 while he was still an in-patient.

In September 2006, the Veteran was admitted to 1H after an unscheduled appointment in the Mental Health Clinic.  He stated he was homeless, jobless, with no reliable support network and that he "[could not] go on."  He stated he did not want to go to the hospital, but he did not feel safe because something was going to happen.  He could not elaborate on the reason he felt unsafe or the nature of his fear. He was diagnosed with schizophrenia.

Treatment records indicate continuing treatment for paranoid delusions and auditory hallucinations.  

In August 2009, the Veteran submitted a statement from a VA psychiatrist, Dr. M.W..  Dr. M.W. stated that the Veteran's psychiatric disorder was directly related to his military service since that was the reason he was discharged from the Army National Guard. The doctor indicated the Veteran continued to struggle with mental illness and his condition was unlikely to improve.

In August 2010, the Veteran submitted a private opinion from a Dr. G.W.  The doctor noted that the Veteran was discharged from the National Guard in 2006 due to delusional disorder paranoid type and R/O schizophrenia.  The doctor stated: "Over the course of his treatment it has become clear that he suffers from Schizophrenia and this was as likely as not triggered by his military service as this is when his symptoms began."  The doctor also noted that although drugs and alcohol are a problem for the Veteran, he has "clearly shown symptoms of schizophrenia even during times of sustained sobriety."  No mention was made of treatment in 2003 several years prior to enlisting with the National Guard.

In August 2014, the Board remanded the claim for a medical opinion as to whether any diagnosed acquired psychiatric disorder was causally or etiologically related to the Veteran's period of active duty between 1994 and 1998 and/or whether the psychiatric disability present prior to the Veteran's service with the Army National Guard was aggravated (i.e. increased in severity) beyond its natural progression between July 8, 2006 and July 22, 2006 while he was on ACDUTRA.

In January 2015, a VA psychologist reviewed the claims file.  She did not discuss the March 2000 treatment record and instead focused on records dated in 2003.  She provided the following opinion:

The veteran had been diagnosed with a psychiatric disorder prior to his active duty time in the Army National Guard in 2006. He had last been treated for this problem with inpatient VA treatment in December 2005 (at which time he left against medical advice). Records would suggest that he was not taking any psychotropic medications between this hospitalization and his July 2006 admission. Persons with this type of chronic mental illness are likely to have increased problems with symptoms when not on psychotropic medication, such as those problems reported by the veteran at the time of his July 2006 hospitalization. It is less likely as not that his psychiatric disorder was aggravated beyond its natural progression by his service with the Army National Guard in July 2006.

In May 2015, the Veteran submitted an opinion from a Dr. J.M.  She indicated the Veteran was unemployed and totally disabled.  She opined that the Veteran's mental health disability is "directly related to his military service, supported by the fact that this was the reason he was discharged." 

Here, definite medical symptoms of paranoia and delusions do not appear in the record until approximately 5 years after separation from active duty. The Board recognizes the lay evidence of psychosis starting 6 months after separation from service; however, the evidence of record does not support that history.  The record dated 15 months after separation from service makes no mention of paranoia and delusion and indicates situational depression that may have been secondary to drug use.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability had its onset during his active duty service with the Marine Corps and against a finding that psychosis manifested to a compensable degree within one year of separation from active duty in the Marine Corps.  As such, the claim for service connection on a direct basis or a presumptive basis based on his active duty service between December 1994 and December 1998 must be denied.

In regard to the Veteran's ACDUTRA, the Board recognizes that the Veteran was discharged from the National Guard while he was a psychiatric in-patient during a period of ACDUTRA.  However, evidence suggests the Veteran was hospitalized 3 days into his ACDUTRA assignment and had been AWOL prior to the beginning of the ACDUTRA assignment.  As such, the Board finds that the Veteran has not met his burden to demonstrate that his pre-existing psychiatric disability was aggravated beyond its natural progression in the line of duty during a period of ACDUTRA.  The Veteran relies on the letters from Dr. M.W., Dr. G.W., and Dr. J.M. which state that his mental health disability is directly related to his military service because it was the reason he was discharged from ACDUTRA.  These opinions do not make note of the evidence that the Veteran was already suffering from a psychiatric disorder prior to his ACDUTRA with the National Guard.  As such, their probative value is limited and the opinions do not help support the Veteran's claim for service connection based on his National Guard service.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


